ACCEPTED
                                                                                   06-14-00020-cv
                                                                         SIXTH COURT OF APPEALS
                                                                              TEXARKANA, TEXAS
                                                                               1/7/2015 1:31:27 PM
                                                                                   DEBBIE AUTREY
                                                                                            CLERK

                        No. 06-14-00020-CV
 ________________________________________________________________
                                                            FILED IN
                                                     6th COURT OF APPEALS
                    In the Court of Appeals of Texas   TEXARKANA, TEXAS
                              Sixth District         1/7/2015 1:31:27 PM
                            Texarkana, Texas             DEBBIE AUTREY
                                                             Clerk
 ________________________________________________________________

              WENDOLYN MESSNER, DEPENDENT ADMINISTRATOR
                              Appellant

                                         v.

 MARK L. BOON AND BOON SHAVER ECHOLS COLEMAN & GOOLSBY, P.L.L.C.,
                             Appellees
 ________________________________________________________________

        APPELLANT’S MOTION FOR LEAVE TO EXCEED WORD COUNT
 ________________________________________________________________

      Pursuant to Rule 9.4(i)(4) of the Texas Rules of Appellate Procedure,

Appellant Wendolyn Messner, Dependent Administrator, files this Motion for

Leave to Exceed Word Count, asking the Court that she be allowed to exceed the

4,500 word limit for motions for rehearing by 116 words so that she can

supplement Appellant’s Motion for Rehearing that she filed on January 5, 2015.

She believes that Appellant’s Supplement to Motion for Hearing more effectively

shows an error in the Court’s analysis by pointing out a contradiction in its

Opinion. The purpose of Appellant’s Supplement to Motion for Hearing is to add

to Appellant’s Motion for Hearing, not to supplant or replace it.




                                         1
                                            Respectfully submitted,

                                            /s/ Paul W. Turner____________
                                            Paul W. Turner
                                            Texas Bar No. 24037619
                                            400 S. Alamo, Suite A
                                            Marshall, Texas 75670
                                            903-935-0135 (phone)
                                            903-935-0235 (facsimile)
                                            pturner@thelawofficeofpwt.com
                                            COUNSEL FOR APPELLANT

                           CERTIFICATE OF SERVICE

      I certify that on January 7, 2015, I served a copy of Appellant’s Motion for
Leave to Exceed Word Count on counsel for Appellees listed below by electronic
service and the electronic transmission was reported as complete. My email
address is pturner@thelawofficeofpwt.com.

Michael L. Dunn
Smead, Anderson & Dunn
2110 Horseshoe Lane
Longview, Texas 75605
COUNSEL FOR APPELLEES MARK L. BOON AND
BOON SHAVER ECHOLS COLEMAN & GOOLSBY, P.L.L.C.


                                            /s/ Paul W. Turner____________
                                            Paul W. Turner


                         CERTIFICATE OF CONFERENCE

      I certify that on January 6 and 7, 2015, I corresponded by email with Pat
Perry who works for Michael L. Dunn, counsel for the Boon Appellees, and she
informed me on January 7, 2015 that Mr. Dunn was not opposed to this motion.

                                            /s/ Paul W. Turner____________
                                            Paul W. Turner


                                        2